McGinity, J.,
concurs in part and dissents in part and votes to affirm the judgment appealed from with the following memorandum: The defendant killed his stepfather, Bradford Pettus, in the apartment where they lived, by hitting him eight to eleven times with a hammer from behind. At trial, the defendant asserted a justification defense. The defendant adduced testimony from family members and friends that over a period of time, the deceased had beaten him, and his stepbrother, and his mother. The defendant also adduced testimony from two psychologists and a social worker that the possible effects on children who are beaten is the development of battered child post-traumatic stress disorder although no testimony was adduced that the defendant himself suffered from battered child syndrome.
I agree with the majority that the defendant’s contention that the court’s justification charge was improper is without merit inasmuch as the charge, viewed as a whole, conveyed the proper legal principles to the jury (see, People v Joseph, 253 AD2d 529, 530). Further, the court properly admitted into evidence one crime scene photograph and four autopsy photographs (see, People v Stevens, 76 NY2d 833, 835).
The majority would reverse the judgment, however, and or*654der a new trial on the ground that the trial court erred in refusing to admit certain social work records, which were related to diagnosis and treatment, into evidence. While I agree that this was error (see, People v Kohlmeyer, 284 NY 366), I disagree that the error was not harmless. Although the defendant was precluded from using the social work records to prove statements made by several witnesses, the witnesses did testify at trial. Further, although the court also erred in limiting the redirect examination of two witnesses, the testimony of one of those witness was cumulative and the question that the court precluded the other witness from answering was, in fact, answered in substance by responses to other questions. Thus, the court’s errors were harmless.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.